DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 22, 26, and 35-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pinelli (Pinelli US 2007/0210093).

1: Pinelli teaches a drinking container (container shown in Figure 13, capable of use by a user) for use by a user, comprising: 
a drinking container body (body 512 Figure 13) having a container cavity (cavity within 516, Figure 16) with an open upper end (open at the top of cavity 516), the container boding having a generally longitudinal axis (longitudinal axis through the container from top to bottom of Figure 13, see below); 
a removable drinking container body lid (removable drinking lid shown in Figure 15) covering the upper end of the container cavity (see the lid coupled to the upper end of the body in Figure 16 below), the lid having a drink aperture (drink aperture at 676) and a vent aperture (vent aperture at 682); 

a lever (lever comprising 800 and 802) rotatably coupled to the lid (coupled to the lid via 729, Figure 18), in a first lever position (first lever position of 800/802 in Figure 18) the lever is in engagement with the button member and is inwardly moveable therefrom to apply an inward force on the button member to move the button member sufficient to actuate opening of the drink aperture and the vent aperture (800/802 with button member 610 applies an inward force on 802, clockwise direction inward to the container, to actuate the opening of the drink aperture 676 and vent aperture 682, Figure 18).

    PNG
    media_image1.png
    939
    652
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    725
    980
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    638
    809
    media_image3.png
    Greyscale

2: Pinelli teaches the claimed invention as discussed above for Claim 1 and Pinelli further teaches that the lever is outwardly rotatably movable from the first lever position to a second lever position whereat the lever is out of engagement with the button member (second position in Figure 16, where lever 800/802 is out of engagement with the button member at slot 812, Figure 16).

22: Pinelli teaches the claimed invention as discussed above for Claim 1 and Pinelli further teaches that a stopper (stopper comprising 710 and 726) movably coupled to the lid (coupled to the lid via 729) and capable of upward displacement into a closed position (closing aperture 676, Figure 16) whereat the stopper closes the drink aperture to prevent fluid passage 

26: Pinelli teaches the claimed invention as discussed above for Claim 1 and Pinelli further teaches that the inward force on the button member first actuates opening of the vent aperture and after opening of the vent aperture next actuates opening of the drink aperture (Figure 15 and actuating 619 actuates the vent aperture, i.e. fluid communication, when 683 moves away, then opening of the drink aperture 676 in Figure 16).

35: Pinelli teaches a lid (lid shown in Figure 15) capable of use with a drinking container (container 512, capable of containing a liquid) containing a liquid and operable by a hand of a user (operable via 610), comprising: 
a lid body (lid body generally shown in the top half of Figure 16) couplable to the drinking container and having a drink aperture (drink aperture 676) and a vent aperture (vent aperture 682); 
a trigger assembly (assembly 520, see Figure 15) controlling fluid flow through the drink aperture and vent aperture (controlling fluid communication via the movement of trigger 610), 
a lever (lever comprising 710 and 726) rotatably coupled to the lid body (via 729), in a first lever position the lever is in engagement with the button member (first lever position of 710, Figure 18) and is inwardly moveable (see Figure 18, where the lever is inwardly movable) therefrom to apply an inward force on the button member to move the button member sufficient to actuate opening of the drink aperture and the vent aperture (710 with button member 610 via 800/806 actuates the opening of the drink aperture and the vent aperture in Figure 18).

36: Pinelli teaches the claimed invention as discussed above for Claim 1 and Pinelli further teaches that the lever is outwardly rotatably movable from the first lever position to a second lever position whereat the lever is out of engagement with the button member (second position in Figure 16, where lever 800/802 is out of engagement with the button member at slot 812, Figure 16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,364,110, claims 1-20 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to a lid with a main body, a stopper capable of displacement between an open and closed position, an actuating member or trigger assembly and a lever rotatable coupled to the main body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/King M Chu/Primary Examiner, Art Unit 3735